Mr. Justice Thachek
delivered the opinion of the court.
A'petition for a writ of error coram nobis, and for the super-sedeas of an execution, was addressed to the judge of the circuit court in and for the county of Yalabusha. By the fiat of the judge, the writ of error and supersedeas were directed to be issued. Upon the hearing of the writ, it was directed by the circuit court to be dismissed.
Upon an inspection of the petition, upon which the writs were directed to be issued, it appears that the error complained of consisted in an erroneous entry of judgment, in a certain cause in the high court of errors and appeals of this state, affirming a judgment rendered by the circuit court of Yalabusha county. The alleged error is as to the character of the parties against whom the judgment was affirmed in this court. But this is of immaterial consideration.
The circuit court had not jurisdiction of the subject matter of this petition. The writ of error coram nobis, or quce coram nobis resident, to correct error in matter’of fact only, is addressed to the same court where the judgment was rendered, and consequently the jurisdiction was in this court. It is so called from its being founded on the record and process which are remaining in such court. 2 Tidd’s Prac. 1137. And so the circuit court decided correctly in dismissing it.
Judgment affirmed.